Johns, J.
Where you do not file exceptions, you ought not to be confined to the matter stated in the affidavit, for one fact might entitle to the rule.
Bassett, C. J.
Confine yourself to the report and what appears on the face of it.
The counsel for plaintiff, in reading the depositions taken under a rule of court and under commissions sent to Maryland for that purpose, was furnished with a return enclosed in a cover directed to the court, which he handed to the Chief Justice, who, having broken the seal and seen that the contents were a commission, interrogatories, depositions, and a return, handed them in haste (as if anxious that it should not appear that he read them) to the prothonotary. Defendant’s counsel inquired where they had been, and, upon plaintiff’s saying that he had had them, objected to the reading them because not shown to the court or filed sooner.
Bassett, C. J.
Why was not this paper delivered before? At the first blush it is wrong. Certainly the opposite party should have had the benefit of it and liberty of inspection. I therefore am of opinion that if one side expects to read them, the' other must have time to examine them and a continuance of the cause.
*185Johns, J.
I am of opinion that it must be postponed if the depositions contain any fact that the opposite party wishes time to prepare to oppose.
Continued under the same rule.